Citation Nr: 0009339	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to an increased evaluation for right knee 
Osgood-Schlatter disease with chondromalacia and 
patellectomy, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
Osgood-Schlatter disease, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
January 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied service 
connection for GERD and increased evaluations for his 
service-connected bilateral knee disabilities.  The issue of 
an increased evaluation for the veteran's tinea pedis was 
appealed by the veteran.   This issue was addressed in a 
March 1996 statement of the case.  A subsequent February 1998 
RO rating action increased the disability evaluation for this 
disorder from noncompensable to 10 percent.  In a statement 
dated in March 1998, the veteran stated, in pertinent part, 
"I concur with the decision granting 10 percent for tinea 
pedis."  The Board construes this statement as the veteran's 
agreement with the current 10 percent disability evaluation 
assigned for this disorder.  Accordingly, this issue is no 
longer subject to appellate review and will not be addressed 
herein.  See  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a statement dated in February 1996 the veteran stated that 
he was unable to work and that his service-connected 
disabilities are the reason for his unemployment.  The Board 
construes the veteran's assertion as a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The claim for TDIU is 
referred to the RO for appropriate action.

The issue of service connection for GERD is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The veteran's service-connected left knee disability is 
manifested by pain at the extremes of flexion, crepitus and 
degenerative changes; the disability results in no more than 
minimal loss of function.

3.  The veteran's service-connected right knee disability is 
manifested by pain at the extremes of flexion, crepitus, 
subluxation and degenerative changes; the disability results 
in no more than minimal loss of function.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected right knee 
disability manifested by painful motion have not bee met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability 
manifested by subluxation have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims for increased 
compensation benefits for his service-connected knee 
disorders are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's bilateral knee 
disorders.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as discussed 
below.

Factual Background

The veteran's service medical records show that he had a 
lengthy history of problems with his knees in service 
manifested by recurrent right knee effusion and bilateral 
pain on walking or running as well as occasional "giving 
out" or "locking."  Following extensive evaluation 
including a right knee arthrotomy in November 1971 and 
treatment, service physicians concluded that the veteran 
suffered from Osgood-Schlatter's disease, bilaterally 
(probably inactive), chondromalacia and patella alta.  This 
condition was noted as not improved with conservative 
treatment or corrective surgery.  Consequently, the veteran 
was recommended for service discharge.  

Service connection for right knee Osgood-Schlatter's disease 
with chondromalacia and patella alta and left knee Osgood-
Schlatter's disease was established by an RO rating action in 
May 1974.  The veteran's knees were each rated 10 percent 
disabling under Diagnostic Code 5299-5257.

Following service the veteran was hospitalized at a VA 
medical center in September 1975 with complaints of recurrent 
right knee pain and swelling.  On admission examination of 
the knees, both patellae were observed to be riding higher 
than normal.  The right knee had a full range of motion with 
no instability or effusion.  Crepitation was present in the 
patellofemoral joint.  The veteran underwent a right 
patellectomy.  His postoperative course was reported as 
uneventful.  

At a VA examination in May 1976, the veteran complained that 
during bad weather his knees stiffened with pain and that 
prolonged activity including standing and sitting resulted in 
stiffness and pain.  Physical examination of the right knee 
showed an asymptomatic surgical scar over the medial aspect 
of the knee.  The left knee was reported to be allegedly 
tender immediately inferior to the patella.  The knees 
otherwise showed no tenderness, swelling, increased heat, 
redness, increased joint fluid, limitation of motion or 
instability.  An X-ray of the knees revealed a small 
calcification in each patella tendon and an absent right 
patella.

In August 1986, the veteran was hospitalized at a VA medical 
center with a history of bilateral knee pain with a main 
complaint of left knee pain worsened by activity and changes 
in the weather.  The veteran's VA physician noted that the 
veteran was markedly overweight and that this condition was 
not helping his knees.  Examination of the right knee showed 
no effusion, full range of motion and no instability.  The 
left knee had no effusion and a full range of motion with 
quite marked patellofemoral crepitus and no instability.  The 
veteran underwent bilateral arthroscopies during this 
hospitalization.  Mild degenerative changes were noted in the 
right knee, and moderately severe chondromalacia changes of 
the lower half of the left patella were also noted.  
Postoperatively, the veteran progressed well and was 
ambulating on the ward on the day after surgery.

At a VA examination in December 1990 the veteran's right knee 
demonstrated range of motion from 0 to 135 degrees.  The 
medial and lateral joint lines were nontender, and the knee 
was stable to anterior and posterior drawer sign as well as 
varus and valgus stresses.  There was some diffused 
tenderness.  Range of motion of the left knee was 0 to 105 
degrees.  There was no instability into the posterior drawer, 
medial or lateral stresses, but there was some medial joint 
line tenderness to palpation.  There was severe crepitation 
with range of motion of the patellofemoral joint and severe 
patella alta of the left patella.  History of patella alta 
bilateral knees with questionable Osgood-Schlatter's disease 
in the past but now status post patellectomy in the right, 
moderate residuals and moderate left patella chondromalacia 
were the diagnostic impressions.

VA outpatient treatment records compiled between May 1994 and 
June 1995 and received in connection with the veteran's 
current claim shows that the veteran presented in June 1994 
for an evaluation of his knees in light of complaints of 
inability to bend down and "lots of popping."  Examination 
of the right knee was negative for effusion, erythema, joint 
line tenderness, Lachman's test and/or signs of ligament 
pathology.  The knee was stable to varus and valgus testing.  
Range of motion was 0 to 120 degrees.  The left knee was 
negative for effusion, erythema and joint line tenderness.  
The ligaments were reported to be stable.  Range of motion of 
the left knee was also 0 to 120 degrees.  Patella grind test 
was plausible and patella crepitus was demonstrated.  X-rays 
of the left knee showed mild patella degenerative joint 
disease and bilateral joint space degenerative joint disease.  
When examined in December 1994, the right knee had a range of 
motion of 5 to 110 degrees and the left knee range of motion 
was 5 to 115 degrees.  Ligaments were stable bilaterally.  
Crepitus was noted bilaterally.  Range of motion of the right 
knee was 0 to 130 degrees in June 1995 while left knee range 
of motion was reported as 0 to 120 degrees.   Crepitance was 
diagnosed bilaterally as was complaints of pain.

At a South Carolina State disability evaluation in August 
1994, the veteran complained of leg stiffness and pain with 
activity as well as with sitting.  He reported that he takes 
800 milligrams of Motrin, averaging two tablets daily or 
Tylenol 20 tablets a week.  A physical examination of the 
veteran's extremities revealed no clubbing, cyanosis or 
edema.  The veteran's gait was normal, and he could stand on 
heels and toes.  He could squat and rise on tandem walk and 
bend over to touch his toes.  The examiner concluded that, 
based on this examination, the veteran could sit, stand and 
move about. 

In January 1996, the veteran was awarded Social Security 
Administration disability benefits based, in pertinent part, 
on findings that he had not performed any substantial gainful 
activity since April 1994 and had "severe" impairments 
under the Social Security Act consisting of an organic brain 
disorder, borderline intellectual functioning, obstructive 
sleep apnea, obesity and bilateral knee pain.

At a personal hearing on appeal in April 1996, the veteran 
described problems with his knees including problems with 
instability, swelling and pain with activity and sitting.  
The veteran said that his right knee was worse than his left 
and that he occasionally resorted to ambulatory aids to get 
around.  The veteran's spouse stated that the veteran was 
unable to drive their vehicle for any length of time because 
of knee discomfort and that the veteran had difficulty 
dressing and sleeping due to bilateral knee discomfort. 

A VA progress note dated in April 1996 noted the veteran's 
complaints of bilateral knee pain and post radiological 
findings of bilateral osteoarthritis and degenerative joint 
disease.  The physical examination revealed no effusion and 
no evidence of patellofemoral subluxation.

In statements received in December 1996, the veteran's spouse 
further described the veteran's limited mobility and 
discomfort attributable to his service-connected bilateral 
knee disorders.  She reported that the veteran was unable to 
put on his socks, required great effort to perform any 
prolonged activity such as walking, and experienced severe 
pain and swelling when walking as well as ligamentous 
stretching.

At his most recent VA examination in March 1997, the veteran 
stated that his main problem with his knees was that they 
give way on him when he walked for more than one block and 
that the pain in his knees was aggravated by long-standing or 
sitting.  He said that he seldom fell but that he was not 
able to run or climb.  He reported that he took pain pills 
every six to eight hours for relief and that his bilateral 
knee pain flared up with exertion or changes in the weather.  
Physical examination of the knees revealed 6-inch and 21/2-inch 
well-healed scars over the medial aspect of the right knee 
with subjective tenderness around the right patella and pain 
on maximum flexion of the joints bilaterally.  Flexion was 
reportedly "limited" to 150 degrees, partially due to 
obesity.  He had normal extension at 0 degrees.  The left 
knee showed no swelling or tenderness, and neither knee 
showed any evidence of deformity, positive drawer or McMurray 
signs.  Squatting was painful, and the veteran refused to 
attempt hopping.  He could bear weight on each leg with 
objective evidence of pain.  Ambulation was noted to be 
apparently painful, slow and somewhat unsteady.  The 
veteran's marked obesity was indicated to be a certain 
contributing factor.  An X-ray of the veteran's right knee 
revealed mild medial subluxation of the distal femur with 
respect to the tibial plateau, associated with some sclerosis 
along the tibial articulation and mild degenerative changes 
within the right knee joint.  The right patella was absent.  
The left knee revealed degenerative spurring at the superior 
aspect of the patella and within the patellofemoral joint.  
There was mild narrowing of the medial joint space 
compartment associated with degenerative disease medially at 
both the femoral and tibial sides of the joint.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The standard ranges of motion of the knee are 0 degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
impairment of the knee due to recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent disability rating requires moderate impairment of the 
knee, due to recurrent subluxation or lateral instability, 
and a 30 percent evaluation requires severe impairment of the 
knee, due to recurrent subluxation or lateral instability.  
Id.

Left knee

Following a review of the evidence, the Board finds that the 
veteran's left knee is properly rated as 10 percent disabling 
under Diagnostic Code 5260.  There is no evidence of limited 
extension, subluxation or lateral instability to warrant 
compensable evaluations under Diagnostic Codes 5257 or 5261.  
Furthermore, he had 150 degrees of flexion of the left knee, 
with pain at the extreme of motion.  

Without regard to the veteran's complaints of pain and 
weakness, disability due to limitation of motion of the left 
knee would not be compensable.  Flexion was limited to no 
more than 150 degrees-beyond that described as normal 
flexion at 38 C.F.R. § 4.71, Plate II.  The Board must 
address whether the veteran's left knee disability warrants 
additional compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

There is satisfactory evidence of painful motion.  
Nonetheless, a higher rating would require that the 
functional loss was such that the veteran's left knee flexion 
would be limited to 30 degrees.  As noted the veteran's left 
knee pain was at the extremes of motion.  Furthermore, there 
is no medical evidence of fatigability or incoordination of 
the left knee.  The Board finds, therefore, that a rating in 
excess of 10 percent is not warranted for the demonstrated 
left knee disability, even when considering the provisions of 
Diagnostic Codes 5260 and 5261, as well as 38 C.F.R. §§ 4.40, 
4.45 and 4.59. 

Right knee

Similarly, the Board finds that the veteran's right knee is 
properly rated as 10 percent disabling under Diagnostic 
Code 5260.  There is no evidence of limited extension to 
warrant a compensable evaluation under Diagnostic Code 5261.  
Furthermore, he had 150 degrees of flexion of the right knee, 
with pain at the extreme of motion.  

Without regard to the veteran's complaints of pain and 
weakness, disability due to limitation of motion of the right 
knee would not be compensable.  Flexion was limited to no 
more than 150 degrees-again beyond that described as normal 
flexion at 38 C.F.R. § 4.71, Plate II.  The Board must 
address whether the veteran's right knee disability warrants 
additional compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

There is satisfactory evidence of painful motion.  
Nonetheless, a higher rating would require that the 
functional loss was such that the veteran's right knee 
flexion would be limited to 30 degrees.  As noted the 
veteran's right knee pain was at the extremes of motion.  
Furthermore, there is no medical evidence of fatigability or 
incoordination of the right knee.  The Board finds, 
therefore, that a rating in excess of 10 percent is not 
warranted for the demonstrated right knee disability pursuant 
to the provisions of Diagnostic Codes 5260 and 5261, as well 
as 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. Op. 23-97 
(Jul. 24, 1997).  Here, the medical evidence indicates that 
the veteran has limitation of the right knee as well as mild 
subluxation.  Thus, a separate, compensable rating pursuant 
to Diagnostic Code 5257 may be warranted.

Indeed, as noted hereinabove, the March 1997 VA examination 
included an X-ray study which revealed mild medial 
subluxation of the distal femur with respect to the tibial 
plateau, associated with some sclerosis along the tibial 
articulation.  Thus, a separate 10 percent rating is 
warranted pursuant to Diagnostic Code 5257.  The Board finds, 
however, that there is no evidence of moderate impairment due 
to subluxation, and a rating higher than 10 percent is not 
warranted.  

In sum, the Board concludes that an increased rating is not 
warranted for the veteran's left knee disability.  Regarding 
his right knee, however, the Board finds that separate 10 
percent ratings are warranted for the veteran's limitation of 
motion and subluxation.  


ORDER

An evaluation greater than 10 percent for left knee Osgood-
Schlatter's disease is denied.

An evaluation greater than 10 percent for right knee Osgood-
Schlatter's disease with chondromalacia and patellectomy 
manifested by limitation of motion is denied.

A separate rating of 10 percent for the service-connected 
right knee Osgood-Schlatter's disease with chondromalacia and 
patellectomy manifested by mild subluxation is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.


REMAND

The veteran is also claiming entitlement to service 
connection for GERD.  This claim was denied by the RO on the 
basis that the condition was neither incurred in nor caused 
by the veteran's service.  During the course of his appeal 
the veteran has presented an alternate theory of entitlement 
to service connection for GERD.  Specifically, in a statement 
dated in April 1999, the veteran stated that he has been told 
on several occasions by his attending VA physicians that 
there is a correlation between this disorder and residuals of 
his service-connected postoperative cholecystectomy.  The 
issue of entitlement to secondary service connection for GERD 
has not been addressed by the RO.

The Board finds that in view of the veteran's contentions, 
adjudication of the direct service-connected issue currently 
in appellate status would be inappropriate at this time.  
This claim is clearly "inextricably intertwined" with the 
issue of direct service connection for GERD.  A claim which 
is inextricably intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

In light of the foregoing and in order to fairly and fully 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain copies of the 
veteran's pertinent private and VA 
medical treatment records subsequent to 
March 1997 and have them incorporated 
into his claims file.

2.  The RO should inform the veteran that 
he may submit the written opinion of his 
doctor(s) that his current GERD is the 
result of his service-connected  
postoperative cholecystectomy but that 
his recitation of such medical opinion is 
not cognizable evidence, since as a 
layman he is not competent to offer an 
opinion.

3.  When the requested development has 
been completed, the RO should conduct any 
additional development it deems 
appropriate, including any VA examination 
indicated and then adjudicate the 
veteran's claim of secondary service 
connection for GERD.  If the decision is 
adverse to the veteran, he should be 
notified of the importance of submitting 
a notice of disagreement and substantive 
appeal where applicable regarding any 
issue not previously certified in order 
for appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration to include consideration, if appropriate, of 
the issue currently deferred.  The veteran need take no 
action until he is further notified.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

